734 N.W.2d 206 (2007)
Robert RICHARDS, Plaintiff-Appellant,
v.
APV NORTH AMERICAN, INC., a Michigan Corporation, Defendant-Appellee, and
Life Insurance Company of North America, Defendant-Appellee.
Docket No. 133312. COA No. 262752.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.